Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on January 31, 2022 in response to the Office Action of September 30, 2021 is acknowledged and has been entered. Claims 1, 3, 4, 11 and 18 have been amended. Claims 2, 5-10, 12 and 15 has been cancelled. Claims 1, 3, 4, 11, 14 and 16-19 are pending and under examination in this Office Action.
Response to Amendment
The claim objections to claims 1, 2, 5-8, 10 -12, 15 and 18 are now withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant states that “In rejecting prior claims 5 and 15, the Office Action acknowledged that the primary Lynn and Dumitru references do not teach the hybrid JSON data structure transmitted from a middleware component as a single HTTP POST message. See Office Action at page 22. The Office Action relies upon the Fang reference to supply this language … But the text of the Fang reference does not teach (or fairly suggest) the features of our claims for which it is cited. To provide one example: the Office Action cites paragraph 0008 of Fang against our claim language relating to ‘a single HTTP POST message’ … Clearly there is no mention of an HTTP POST message here, much less a single message that consolidates data (and error checking) from multiple fields, or any sort of JSON structure. The remainder of Fang does mention JSON in general, but we have not identified any portion of Fang that supplies the specific features of our claims that are acknowledged to be lacking in the other references (Reply, pp. 5-6).”
	Examiner respectfully disagrees. Paragraph [0008] of Fang is recited to summarize the general application of Fang reference. As recited in the 09/30/2021 Office Action, Lynn teaches consolidation of data from multiple fields into a JSON format (Lynn, FIG. 2, FIG. 9, para.
[0042]-[0049] and [0096]-[0099]). In an analogous managing communications to the database field of endeavor, paragraphs [0048] and [0078]-[0080] of Fang are incorporated to teach using a HTTP POST message to communicate the web request data in JSON format between a data communication server (i.e. a middleware component) and an application platform (i.e. a client device). Lynn, Dumitru, Fang incorporating with other secondary references (i.e. Pech, Ahmed, Katz, Page and Maughan) teach various aspects of the claimed limitations.
Based on the above consideration, the teachings of Lynn, Dumitru, Fang and other secondary references are considered sufficient and proper for the claim amendments. See the rejection section for details.
Claim Objections
Claims 1, 11 and 16 are objected to because of the following informalities:  
Claim 1 recites the limitation “the hybrid data structure” in line 21. It is unclear to the examiner if “the hybrid data structure” refers to the limitation “a single hybrid data structure” recited in line 14. For examination purpose, “the hybrid data structure” will read as “the single hybrid data structure.”
   Claim 11 recites the limitation “the hybrid data structure” in lines 18 and 19. It is unclear to the examiner if “the hybrid data structure” refers to the limitation “a single hybrid data structure” recited in line 14. For examination purpose, “the hybrid data structure” will read as “the single hybrid data structure.”
   Claim 16 recites the limitation “the hybrid data structure” in line 1. It is unclear to the examiner if “the hybrid data structure” refers to the limitation “a single hybrid data structure” recited in line 14 of claim 11, upon which claim 16 depends. For examination purpose, “the hybrid data structure” will read as “the single hybrid data structure.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, and in further view of Fang (U.S. Pub. No. US 2016/0315816 A1).
In regard to claim 1, Lynn teaches an automated process executed by a computer system (e.g. an information cataloging system – para. [0101]) comprising a processor and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the automated process comprises:
	receiving, from a client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) via the network, a message comprising a data structure (e.g. a JSON data structure – para. [0096]) that references a plurality of data fields in a database (e.g. receiving a query in JSON format containing various contact fields in a database; FIG. 2; FIG. 9; “… The information cataloging system saves each of these observation points 102-108 in one or more databases …” – para. [0031]; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “… The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server …” – para. [0048]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format ... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query …” - para. [0096]); 
	for each of the plurality of data fields in the data structure (e.g. the contact fields in the query – para. [0096]), the computer system placing a query to the database to obtain a response to the query from the database, wherein each of responses from the database comprises information obtained from one of the plurality of data fields in the database received in response to one of queries placed by the computer system (e.g. querying each contact field in the database from the Query Processor/traversal and response module in the information cataloging system and obtaining results corresponding to each contact field; FIG. 2; FIG. 9; “... The information cataloging system 200 also includes a remote procedure call (RPC) module 206 that breaks down the query generated by the client system 202 ...” - para. [0044]; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. ...” - para. [0048]; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]); …
	combining, by the computer system, the information from each of the responses from the database into a single hybrid data structure comprising data for each of the plurality of data fields referenced in the data structure received from the client device (e.g. combining the search responses in a JSON data structure containing the various contact fields corresponding to the contact fields in the JSON data structure in the received query; Examiner notes that the claim limitation ‘hybrid data structure’ is recited extensively in the specification, such as ‘a hybrid structure is created that allows for multiple data fields to be combined into a single entity that can be passed across the network’ (para. [0006]) and ‘The hybrid structure may be implemented using, for example, JavaScript Object Notation (JSON) or the like, with one or more data fields populated with arrays or lists of data as appropriate’ (para. [0020]). Lynn teaches the ‘hybrid data structure’ with reciting a standardized format such as a JSON data structure which is used to combine all results of the query and sent to the client system (Lynn, para. [0049] and [0099]); FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the results to the client system 202 ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 ...” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …, wherein the single hybrid data structure is a JavaScript Object Notation (JSON) data structure (e.g. returning the data in a JSON data structure – para. [0099]) processed by a middleware component (e.g. a Query Processor – para. [0096]) of the computer system (e.g. the information cataloging system; FIG. 9; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format … The Query Processor 904 queries a database 906 looking for contact fields ...” - para. [0096]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]); and 
	transmitting the single hybrid data structure comprising the information from each of the responses from the database to the client device (e.g. sending the combined search responses for various contact fields in a JSON data structure to the client system from the Query Processor/traversal and response module in the information cataloging system; FIG. 2; FIG. 9; “... the client system 202 gets all the information that is generated in response to the query ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 …” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), … 
	 Lynn does not explicitly teach, but Dumitru teaches checking, by the computer system (e.g. a system 600 – para. [0050]), each of the responses received from the database to identify one or more errors (e.g. the system checking the inconsistent results from the query statements such as no data being returned from the data store for certain data cells; FIG.6; “… Now turning to FIG. 6, a system 600 that facilitates return of data aggregated over one or more sets is illustrated … An interface component 602 receives statements relating to retrieving data from and/or updating data within a multi-dimensional structure 604 within a data store 606. The statements can include explicit reference to a plurality of sets within the multi-dimensional structure 604, wherein data within the sets is desirably aggregated. …” – para. [0050]; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]; also see para. [0033], [0035], [0048], [0049], [0063] and [0066] disclosing identifying situations that may cause inconsistent results from queries of the data store); …
	and wherein if the one or more errors are identified (e.g. no data being returned from the data store for certain data cells – para. [0053]), the combining comprises placing a predetermined value (e.g. null value – para. [0053]) in one or more data fields (e.g. the data cells with no data returned from the statement query – para. [0053]) of the single hybrid data structure (e.g. the aggregated data set – para. [0053]) corresponding to the one or more errors identified (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values. Therefore, data can be aggregated over arbitrarily shaped subcubes without causing an error to be returned to a user. …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
	Lynn in view of Dumitru do not explicitly teach, but Fang teaches wherein the single hybrid data structure (e.g. the XML/JSON format file – para. [0048]) is transmitted from the middleware component (e.g. the Data Communication Server as exemplified in FIG. 4) of the computer system (e.g. the Information Platform System as exemplified in FIG. 4) to the client device (e.g. the Application Platform as exemplified in FIG. 4) as a single hypertext transfer protocol (HTTP) POST message via the network (FIG. 4; “… This invention introduces a system-a dictionary like computing system server online to connect IoT devices and their online Applications at run time …” – para. [0008]; “… Within the Function, System will deploy web services to obtain HTTP get request from the Application as XML/JSON format in which IoT device UID is included. According to the request, System uses HTTP post request to return a XML/JSON format file in which the function pointer(s), parameters' definition and holder are placed …” – para. [0048]; see also para. [0078]-[0080] disclosing the communication process between the System and the Application via HTTP get/post requests).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru and further in view of Fang in order to incorporate a method to communicate the database query results with an application program via a standardized format such as JSON and protocol such as HTTP over a network as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru and Fang disclose the features of managing communications to the database. Such incorporation would facilitate the communication between web service enabled applications and computer/devices on the network via common data formats and protocols (Fang, para. [0077]).
In regard to claim 3, Lynn does not explicitly teach, but Dumitru teaches wherein the middleware component (e.g. the execution engine – para. [0050]) inserts the predetermined value (e.g. null value – para. [0053]) into each data field (e.g. the data cell with no data returned from the statement query – para. [0053]) of the hybrid data structure (e.g. the aggregated data set – para. [0053]) that corresponds to the one or more errors (e.g. no data being returned from the data store for certain data cells – para. [0053]) identified (FIG. 6; “… An execution engine 608 receives the statements and is utilized to execute the statements against the multi-dimensional structure …” – para. [0050]; “… The aggregation component 612 can perform the requested data aggregations according to various rules … with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
In regard to claim 4, Lynn does not explicitly teach, but Dumitru teaches wherein the predetermined value is a NULL value (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
In regard to claim 11, Lynn teaches a data processing system (e.g. an information cataloging system – para. [0101]) comprising a processor, a non-transitory storage and an interface to a network (FIG. 11; “... FIG. 11 illustrates an example computing system that can be used to implement one or more components of the information cataloging method and system ... There may be one or more processors 1102 ... The described technology is optionally implemented in software devices loaded in memory 1108, stored on a configured DVD/CD-ROM 1110 or storage unit 1112, and/or communicated via a wired or wireless network link 1114 on a carrier signal ...” - para. [0101]), wherein the data processing system comprises:
	a database management system that manages a database of information stored on the non-transitory storage (FIG. 2; FIG. 11; “... The traversal and response module 208 is communicatively connected to databases 210 that stores the underlying observations, the nodes, the edges, etc. In one implementation, the database 210 may be implemented on a number of different servers or on a single database server ...” - para. [0048]; “... A general-purpose computer system 1100 is capable of executing a computer program product to execute a computer process ...” - para. [0101]; “... Computer program products containing mechanisms to effectuate the systems and methods in accordance with the described technology may reside in the memory section 1104, on a disk storage unit 1112, or on the DVD/CD-ROM medium 1110 of such a system 1100, or external storage devices made available via a cloud computing architecture with such computer program products including one or more database management products ...” - para. [0102]); 
	a web server that receives requests for database information from a client device via the network interface (FIG. 10; “... A server 1206 hosts the system for information cataloging. In an alternate implementation, the server 1206 also hosts a website or an application that users visit to access the system for information cataloging ... The user devices 1204, the server 1206, the cloud 1208, as well as other resources connected to the communications network 1202 access one or more of servers 1210, 1212, and 1214 for getting access to one or more websites, applications, web service interfaces, etc., that are used in information cataloging ...” - para. [0105]); and 
	a middleware component (e.g. a Query Processor – para. [0096]) that responds to the requests received from the client device (e.g. the client system and the actor exemplified in FIG. 2 and FIG. 9) by placing, for each of the requests, a plurality of queries to the database management system (e.g. receiving queries from the client system and querying each contact field in the database; FIG. 2; FIG. 9; “... The client system 202 generates queries using the information from the business card. In one implementation, the query may be as simple as a request to find all information that may be found about the individual identified by the business card ...” - para. [0043]; “... FIG. 9 illustrates an example of data sources and flows for querying information cataloging system ... an actor 902 queries the system by sending a vCard, XML, JSON, or other standardized format. This format is converted into an internal representation, which is then sent to a Query Processor 904. The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), wherein each of the plurality of queries placed by the middleware component corresponds to a single item of information in the database referenced by the requests received from the client device (e.g. each of the contact fields in the query requested from the client system; FIG. 9; “... The Query Processor 904 queries a database 906 looking for contact fields, which are semantically equivalent to the fields present in the query. If equivalent contact fields are found, the query processor 904 finds each field’s associated higher-order edges ...” - para. [0096]), and wherein the middleware component is further configured to combine all of the single items of information received from the plurality of queries to the database into a single hybrid data structure that is a JavaScript Object Notation (JSON) data structure for transmission to the client device … via the network (e.g. combining the search responses for each contact field in a JSON data structure and sending the combined search responses in a JSON data structure to the client system; FIG. 2; FIG. 9; “... The traversal and response module 208 generates the results in response to the query remote procedure call submitted by the RPC module 206 and returns the results to the client system 202 ... the traversal and response module 208 may merge all results of the query and send a combined response to the client system 202 ...” - para. [0049]; “... The contact fields are then sent to a filter 910 where data elements are filtered out ... The filtered data is returned to the Query Processor 904 ...” - para. [0098]; “... The model is returned to the Translator 902 and finally returned to the Actor 900 as a vCard, XML, JSON, or other standardized format ...” - para. [0099]), …
	Lynn does not explicitly teach, but Dumitru teaches wherein the middleware component (e.g. the execution engine – para. [0050]) is further configured to indicate an error in one or more of the single items of information received from the plurality of queries (e.g. checking the inconsistent results from the query statements such as no data being returned from the data store for certain data cells – para. [0053]) into the single hybrid data structure (e.g. the aggregated data set – para. [0053]) using a predetermined value (e.g. null value – para. [0053]) in a data field (e.g. the data cells with no data returned from the statement query – para. [0053]) of the single hybrid data structure that corresponds to the error (FIG. 6; “… An execution engine 608 receives the statements and is utilized to execute the statements against the multi-dimensional structure …” – para. [0050]; “… The aggregation component 612 can perform the requested data aggregations according to various rules … with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
	Lynn in view of Dumitru do not explicitly teach, but Fang teaches a JSON data structure for transmission from the middleware component (e.g. the Data Communication Server as exemplified in FIG. 4) to the client device (e.g. the Application Platform as exemplified in FIG. 4) as a single hypertext transfer protocol (HTTP) POST message (FIG. 4; “… This invention introduces a system-a dictionary like computing system server online to connect IoT devices and their online Applications at run time …” – para. [0008]; “… Within the Function, System will deploy web services to obtain HTTP get request from the Application as XML/JSON format in which IoT device UID is included. According to the request, System uses HTTP post request to return a XML/JSON format file in which the function pointer(s), parameters' definition and holder are placed …” – para. [0048]; see also para. [0078]-[0080] disclosing the communication process between the System and the Application via HTTP get/post requests).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru and further in view of Fang in order to incorporate a method to communicate the database query results with an application program via a standardized format such as JSON and protocol such as HTTP over a network as disclosed by Fang. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru and Fang disclose the features of managing communications to the database. Such incorporation would facilitate the communication between web service enabled applications and computer/devices on the network via common data formats and protocols (Fang, para. [0077]).
In regard to claim 14, Lynn does not explicitly teach, but Dumitru teaches wherein the predetermined value is a NULL value (FIG. 6; “… with respect to sets that result in arbitrarily shaped subcubes, an aggregation can be made over such subcubes containing a set with cells not included in the clause replaced with null values …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in order to incorporate a method to identify an error/inconsistency occurred from a database query and fill in a data structure with a determined value as disclosed by Dumitru. One of ordinary skilled in the art would have been motivated because the arts from Lynn and Dumitru disclose the features of managing communications to the database. Such incorporation would facilitate the database query results being consistently returned to the client system (Dumitru, para. [0033], [0053]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), and in further view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz.
In regard to claim 16, Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Katz teaches wherein the single hybrid data structure (e.g. a subscriber record – para. [0046]) comprises data fields describing user configuration data (e.g. the bookmark including the user related categorized data as exemplified in FIG. 4) associated with a media streaming application executed by the client device (e.g. a media-on-demand program delivering media to a client device; FIG. 1; “... The present invention is a user-controlled, multi-device, media-on-demand system. The media-demand-system of the present system can provide users with the ability to receive delivered media across a network in a client device ...” - para. [0030]; “... While the MODS 100 can retain a subscriber record which can contain a bookmark indicating the subscribers delivered media history ...” - para. [0046]; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ...” - para. [0048]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
In regard to claim 17, Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para. [0048]) describes resume points of previously viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract; FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each bookmark ...” - para. [0048]; “... the data unique to the last presentation of at least a portion of particular delivered media can include ... a time code 425 of the last viewed second of the delivered media, a time code 430 of the beginning of the last scene/frame/tract in progress ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), in view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz, and in further view of Page et al. (U.S. Pub. No. US 2003/0177265 Al), herein referred to as Page.
In regard to claim 18, Lynn in view of Dumitru and  further in view of Fang do not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para[0048]) comprises ... resume points of previously viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract – para. [0049]), wherein each resume point ... is described by a program identifier (e.g. a delivered media identifier – para. [0049]) and a time identifier (e.g. a time code 425 of the last viewed second of the delivered media – para. [0049]) representing a presentation time stamp (FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each bookmark ...” - para. [0048]; “... the data unique to the last presentation of at least a portion of particular delivered media can include ... a delivered media identifier 420 for identifying particular delivered media to be delivered from the current MODS, a time code 425 of the last viewed second of the delivered media, a time code 430 of the beginning of the last scene/frame/tract in progress ...” - para. [0049]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
	Lynn in view of Dumitru in view of Fang and further in view of Katz do not explicitly teach, but Page teaches an array of ... in the array (e.g. the data structure array is utilized to store items such as bookmarks; FIG. 7; “... FIG. 7 shows a representation of an array, whereby information related to bookmarks is stored as items in the array ...” - para. [0027]; “... A representation of the array (700) is shown in FIG. 7, whereby an index number (705), ‘title’ (710) and absolute URL (715) are held. The bookmarks to be held in the array are defined by utilising the function ‘defineBookmark’, whereby the associated parameters are the hypertext reference of the bookmark and the title of the bookmark ...” - para. [0051]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Katz and further in view of Page in order to incorporate a data structure to organize the collection of the user related data as disclosed by Page. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang, Katz and Page disclose the formats and contents of the data to be communicated between systems. Such incorporation would present the user with a comprehensive view of a number of items (such as web pages or resume points of media programs) to choose (Page, para. [0015]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. Pub. No. US 2012/0331134 A1), herein referred to as Lynn, in view of Dumitru et al. (U.S. Pub. No. US 2006/0007731 A1), herein referred to as Dumitru, in view of Fang (U.S. Pub. No. US 2016/0315816 A1), in view of Katz et al. (U.S. Pub. No. US 2016/0119683 A1), herein referred to as Katz, and in further view of Maughan et al. (U.S. Pub. No. US 2019/0325114 A1), herein referred to as Maughan.
In regard to claim 19, Lynn in view of Dumitru and further in view of Fang do not explicitly teach, but Katz teaches wherein the user configuration data (e.g. the bookmark – para. [0048]) comprises information describing resume points in previously-viewed media programs (e.g. the time code of the beginning of the last scene/frame/tract; FIG. 4; “... FIG. 4 illustrates an exemplary bookmark. Information contained in the exemplary bookmark can be categorized into three major categories - data used to uniquely identify the user 400, data used to uniquely identify the delivered media 405 and data unique to the last presentation of at least a portion of particular delivered media 410, 415, 420, 425, 430, 435, 440 ... If there are a number of bookmarks associated with the delivery of particular delivered media to a particular user, the entries in the table can be duplicated to represent each bookmark ...” - para. [0048]; “... the data unique to the last presentation of at least a portion of particular delivered media can include ... a time code 425 of the last viewed second of the delivered media, a time code 430 of the beginning of the last scene/frame/tract in progress ...” - para. [0049]), ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang and further in view of Katz in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Katz. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang and Katz disclose the formats and contents of the data to be communicated between systems. Such incorporation would facilitate the network system utilizing the stored user data “to more efficiently distribute and serve bandwidth demanding streaming audio and video content to consumers” (Katz, para. [0006]).
	Lynn in view of Dumitru in view of Fang and further in view of Katz do not explicitly teach, but Maughan teaches wherein the user configuration data (e.g. the media guidance data – para. [0074]) comprises information describing ... favorite media programs (e.g. favorite channel selections – para. [0081]), and parental controls (e.g. parental control settings; FIG. 7; “... One of the functions of the media guidance application is to provide media guidance data to users ... " - para. [0074]; “... The media guidance application may be personalized based on a user's preferences ... Customization of the media guidance application may be made in accordance with a user profile. The customizations may include varying presentation schemes ... aspects of content listings displayed (e.g. ... user-specified broadcast channels based on favorite channel selections ...) ... parental control settings ...” - para. [0081]; “... System 700 includes content source 716 and media guidance data source 718 coupled to communications network 714 ...” - para. [0101]; “... guidance data from media guidance data source 718 may be provided to users’ equipment using a client-server approach ...” - para. [0104]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lynn in view of Dumitru in view of Fang in view of Katz and further in view of Maughan in order to incorporate a data structure to encapsulate the user related data that is stored in a server as disclosed by Maughan. One of ordinary skilled in the art would have been motivated because the arts from Lynn, Dumitru, Fang, Katz and Maughan disclose the formats and contents of the data to be communicated between systems. Such incorporation would improve the user experience and efficiency of accessing media assets (Maughan, para. [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Resende et al., US 2011/0258158 A1. This reference discloses that a data services framework workflow processing system receives request from a client and transmits a combined response to the client (Resende, FIG. 1, FIG. 2, para. [0015]).
Liu et al., US 2015/0039587 A1. This reference discloses sending query in JSON format and returning a NULL value if an error occurs during the processing of the query (Liu, para. [0043]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448